Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 5, 9, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0234604 A1 (Eicher).
With respect to claim 1, Eicher shows a suspension device (Fig.8) for the freely projecting suspension of a food- accommodating container, the suspension device comprising: a central rail (18, Fig.4, Fig.8) configured for directly suspending the food-accommodating container (36, Fig.3) therefrom; said central rail being a profiled rail made of metal (section 0010).  
With respect to claim 2, wherein said profiled rail (18) is formed integrally in one piece (Fig.8).  
With respect to claim 3, wherein said profiled rail (18) is a roll-formed profile (Fig.8).  
With respect to claim 5, wherein said profiled rail is a linear rail (18, Fig.4, Fig.8).  
With respect to claim 9, wherein, along a longitudinal axis of said profiled rail, said profiled rail is formed with an open first end, and said open first end is configured as an insertion holder for receiving a holding part (56, Fig.8) of the suspension device, and/or said profiled rail is formed with an open second end, and said open second end is configured as an insertion holder for receiving a holding part (62) of the suspension device.  
With respect to claim 14, being a combination of said profiled rail (18, Fig.8) and two holding parts (56, 62, Fig.8) which are separate from said profiled rail and - 35 -BSH-2020P01437 which are fastened at mutually opposite ends of said profiled rail to form a U- shaped suspension device (Fig.8).  
With respect to claim 15, and at least one food-accommodating container (36, Fig.3) suspended in a freely projecting manner on said profiled rail (18).  
With respect to claim 16, a household refrigerator component (32, Fig.1), comprising a suspension device according to claim 1.  
With respect to claim 17, further comprising at least one food-accommodating container (36, Fig.3) suspended in a freely projecting manner on the profiled rail (18) of said suspension device.  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5, 6, 8-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,320,935 (Nagelkirk) in further view of US Patent 5,403,083 (Dasher).
With respect to claim 1, Nagelkirk shows a suspension device (10) for the freely projecting suspension of a food- accommodating container, the suspension device comprising: a central rail (12, Fig.2) configured for directly suspending the food-accommodating container (50) therefrom; the central rail (12) being a profiled rail. With respect to claim 1, Nagelkirk doesn’t explicitly disclose the profiled rail is made of metal. Dasher shows a profiled rail (40, Fig.2) made of metal (Col.3 lines 22-25). It would have been obvious to one having ordinary skill in the art to make the profiled rail of Nagelkirk out of metal, such as taught by Dasher, in order to provide a sturdy durable material to support the container in the refrigerator.
With respect to claim 2, the combination (Nagelkirk) shows wherein said profiled rail (12) is formed integrally in one piece (Fig.2).  
With respect to claim 3, the combination (Nagelkirk) shows wherein said profiled rail (12) is a roll-formed profile (Fig.2).  
With respect to claim 5, the combination (Nagelkirk) shows wherein said profiled rail is a linear rail (Fig.2).  
With respect to claim 6, the combination (Nagelkirk) shows wherein said profiled rail is formed with: a first, upper hollow chamber (top hook of 12, Fig.2) which is integrally formed on an upper edge of a front plate of said profiled rail; and - 33 -BSH-2020P01437 a second, lower hollow chamber (bottom chamber of 12 at 22, Fig.2) which is spaced apart from said first hollow chamber and integrally formed on a lower edge of said front plate of said profiled rail; and wherein, starting from said front plate, said first and second hollow chambers extend rearward (Fig.2).  
With respect to claim 8, the combination shows (Nagelkirk) wherein, in a depth direction of the suspension device, said first, upper hollow chamber has a smaller depth than said second, lower hollow chamber (Fig.2).  
With respect to claims 9 and 10, the combination shows (Nagelkirk) wherein, along a longitudinal axis of said profiled rail, said profiled rail (12) is formed with an open first end, and said open first end is configured as an insertion holder for receiving a holding part (14) of the suspension device, and/or said profiled rail is formed with an open second end, and said open second end is configured as an insertion holder for receiving a holding part (14) of the suspension device.  
With respect to claim 12,  the combination shows (Nagelkirk) further comprising at least one holding part (14) formed as an L-shaped part, and wherein one leg (leg that goes inside the chamber of 12, Fig.2) of said L- shaped part is an insertion part for insertion into said profiled rail, which is separate from said holding part, and a further leg of said L-shaped part has a coupling part (at 17, Fig.2) for coupling to a household appliance component (24).  
With respect to claim 13, the combination shows (Nagelkirk) further comprising a holding part (14, Fig.2) formed with a rear edge wall, wherein, in a mounted state of said holding part on said profiled rail, a rear defining wall of said upper hollow chamber, when viewed in a width direction of the suspension device, is arranged flush with an upper edge wall portion of said rear edge wall (Fig.1) and, in the mounted state of said holding part on said profiled rail, a rear defining wall of said lower hollow chamber, when viewed in the width direction of the suspension device, is arranged flush with a lower edge wall portion of said edge wall (Fig.1).  
With respect to claim 14, the combination shows (Nagelkirk) being a combination of said profiled rail (12) and two holding parts (14, 14) which are separate from said profiled rail and - 35 -BSH-2020P01437 which are fastened at mutually opposite ends of said profiled rail to form a U- shaped suspension device (Fig.1).  
With respect to claim 15, the combination shows (Nagelkirk) and at least one food-accommodating container (50) suspended in a freely projecting manner on said profiled rail (12).  
5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0234604 A1 (Eicher) in further view of US 2010/0025552 A1 (Joines-Novotny).
	With respect to claim 4, Eicher doesn’t explicitly teach the profiled rail is made of stainless steel. Joines-Novotny teaches the profiled rail (10, Fig.2) is made of stainless steel (section 0026). It would have been obvious to one having ordinary skill in the art to make the profiled rail out of stainless steel, such as taught by Joines-Novotny, in order in order to provide a sturdy durable material to support the container in the refrigerator.
6.	Claims 6-7,10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0234604 A1 (Eicher) in further view of US Patent 5,403,083 (Dasher).
With respect to claim 6, Eicher shows the profiled rail (18) is formed with: a first, upper hollow chamber (top hook of 18, Fig.8) which is integrally formed on an upper edge of a front plate of said profiled rail and extending rearward (Fig.8) but doesn’t show a second lower chamber.  Dasher shows a first upper chamber (at 40, Fig.3) and- 33 -BSH-2020P01437 a second, lower hollow chamber (48, Fig.3) which is spaced apart from said first hollow chamber and integrally formed on a lower edge of said front plate of said profiled rail. It would have been obvious to one having ordinary skill in the art to provide the profiled rail of Eicher a lower lip protruding upwards from the lower end of the front plate so as to form a lower chamber, such as shown by Dasher, in order to hold the holding parts at each end securely and prevent lateral movement therein. The combination shows (Eicher) wherein, starting from said front plate, said first and second hollow chambers extend rearward (Fig.8).  
With respect to claim 7, the combination (Dasher) shows wherein each of said first and second hollow chambers is at least three-sided in cross section and is open in cross section (Fig.4).  
With respect to claim 10, the combination shows (Eicher) wherein, along a longitudinal axis of said profiled rail (Fig.8), said profiled rail is formed with an open first end, and said open first end is configured as an insertion holder for receiving a holding part (62, Fig.8) of the suspension device, and/or said profiled rail is formed with an open - 34 -BSH-2020P01437 second end, and said open second end is configured as an insertion holder for receiving a holding part (56) of the suspension device.
With respect to claim 11, the combination shows (Dasher) wherein said insertion holders formed at said open first and second ends are hollow chambers that are laterally open in a direction of the longitudinal axis (Fig.2, Fig.3).  
With respect to claim 12,  the combination shows (Eicher) further comprising at least one holding part (56) formed as an L-shaped part, and wherein one leg (at 56, Fig.8) of said L- shaped part is an insertion part for insertion into said profiled rail (18), which is separate from said holding part, and a further leg (54, Fig.8) of said L-shaped part has a coupling part (64, Fig.7) for coupling to a household appliance component (22).  
With respect to claim 13, the combination shows (Eicher) further comprising a holding part (56, Fig.8) formed with a rear edge wall, wherein, in a mounted state of said holding part on said profiled rail, a rear defining wall of said upper hollow chamber, when viewed in a width direction of the suspension device, is arranged flush with an upper edge wall portion of said rear edge wall (Fig.6) and, in the mounted state of said holding part on said profiled rail, a rear defining wall of said lower hollow chamber, when viewed in the width direction of the suspension device, is arranged flush with a lower edge wall portion of said edge wall (Fig.6).  
7.	Claims 1, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0290706 A1 (Rackley) in further view of US Patent 5,403,083 (Dasher).
With respect to claim 1, Rackley shows a suspension device (32, Fig.2) for the freely projecting suspension of a food- accommodating container, the suspension device comprising: a central rail (32) configured for directly suspending the food-accommodating container (30) therefrom; the central rail (32) being a profiled rail (Fig.3, Fig.4). With respect to claim 1, Rackley doesn’t explicitly disclose the profiled rail is made of metal. Dasher teaches a profiled rail (40, Fig.2) made of metal (Col.3 lines 22-25). It would have been obvious to one having ordinary skill in the art to make the profiled rail of Rackley out of metal, such as taught by Dasher, in order to provide a sturdy durable material to support the container on the refrigerator door.
With respect to claims 16 and 18, the combination (Rackley) shows a refrigerator door/refrigerator component (16, Fig.5) comprising a suspension device (32) according to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637